DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments and remarks filed on August 12, 2021  
Claims 7-15, and 21-31 are currently pending and have been examined.

Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 22 and 31 under 35 U.S.C. §112(a) have been considered but they are not persuasive.  
A showing of possession alone (to which Examiner does not concede) does not cure the lack of a written description.  The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.  Another objective is to convey to the public what the applicant claims as the invention. The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term  (See MPEP §2163(I)).  Even assuming, arguendo, that a skilled artisan could reasonably conclude that the inventor had possession of the invention as recited in claims 22 and 31, applicant has not provided an adequate description of the claimed invention.  
As stated in the rejection under 35 U.S.C. §112(a) , infra, the description and figures fail to disclose a body having a first end and a second end opposite the first end, the first end defining the first portion and the second end defining the second portion.  Upon thorough review of the specification, it seems that applicant relies only on Figure 3 to disclose the claimed body, first end, second end, and their relationships.  However, Figure 3 does not depict a labelled first end, second end, first portion, or second portion.  Although a description of a pictured article may be relied on in combination for what they would reasonably suggest to a person of ordinary skill in the art, the instant application provides neither a description of the first end, second end, first portion, or second portion, nor an adequate depiction all of the claimed components (See MPEP §2125(II)).  Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention.  Examiner agreed in interview to remove the drawing objection, but not the rejection under 35 U.S.C. §112(a).  The rejections under 35 USC §112(a) are therefore maintained.
Applicant’s arguments with respect to Claims 7-15 and 21-31 under 35 U.S.C. §103 have been considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The examiner does not disagree that the previously cited interpretations of Hodgins et al, De Cristoforo et al, Kaufman and Nan et al. fail to address all of the claim amendments made on February 24, 2022. Therefore, the rejection under 35 U.S.C. §103 has been updated with new citations and interpretations in order to sufficiently address the amendments to the claim. Additionally, the examiner has identified new prior art (Sueoka et al., infra) in response to the claim amendments.
Claim Rejections - 35 USC § 112(a)
Claims 22 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites the limitation, “wherein the admission valve includes a body having a first end and a second end opposite the first end, the first end defining the first portion and the second end defining the second portion.” However, the description and figures fail to disclose a body having a first end and a second end opposite the first end, the first end defining the first portion and the second end defining the second portion.  Upon thorough review of the specification, it seems that applicant relies only on Figure 3 to disclose the claimed body, first end, second end, and their relationships.  However, Figure 3 does not depict a labelled first end, second end, first portion, or second portion.  Although a description of a pictured article may be relied on in combination for what they would reasonably suggest to a person of ordinary skill in the art, the instant application provides neither a description of the first end, second end, first portion, or second portion, nor an adequate depiction all of the claimed components (See MPEP §2125(II)).  Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention.  
Claim 31 recites the limitation, “wherein the admission valve includes a body having a first end and a second end opposite the first end, the first end defining the first portion and the second end defining the second portion.” However, the description and figures fail to disclose a body having a first end and a second end opposite the first end, the first end defining the first portion and the second end defining the second portion.  Upon thorough review of the specification, it seems that applicant relies only on Figure 3 to disclose the claimed body, first end, second end, and their relationships.  However, Figure 3 does not depict a labelled first end, second end, first portion, or second portion.  Although a description of a pictured article may be relied on in combination for what they would reasonably suggest to a person of ordinary skill in the art, the instant application provides neither a description of the first end, second end, first portion, or second portion, nor an adequate depiction all of the claimed components (See MPEP §2125(II)).  Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgins et al. (EP 0980475), hereinafter Hodgins et al. in view of Decristoforo et al (US 8145405).
Regarding Claim 7, 
Hodgins et al. disclose:
A gas admission valve assembly, comprising: 
an actuation cylinder (See Cylinder depicted in Fig 3), 
a hydraulic piston (16) to be actuated by a cam (15) and disposed in the actuation cylinder, 
a fuel supply (4) to supply a fuel to a second portion of the actuation cylinder, (See Cylinder depicted in Fig 3) 
an admission valve (2) to remove the fuel from the second portion (17) of the actuation cylinder (See Cylinder depicted in Fig 3), 
an electronic control module to control the electronic controlled valve (1) to alter a hydraulic pressure in the first portion of the actuation cylinder and to control whether the admission valve (2) is opened by rotation of the cam. [Examiner Note: Valve (1) can be opened or closed.  In its open position, rotation of the cam will not trigger a movement of the needle (2)]  (¶¶0058, 0076)
Hodgins et al. fail to explicitly disclose:
a check valve to supply a hydraulic fluid to a first portion of the actuation cylinder, 
an electronic controlled valve to remove the hydraulic fluid from the first portion of the actuation cylinder, 
However, Hodgins et al. disclose
a check valve (7) to remove a hydraulic fluid to a first portion (13) of the actuation cylinder (¶¶0076), 
an electronic controlled valve (1, controlled by solenoid (14)) to supply the hydraulic fluid from the first portion (13) of the actuation cylinder (¶¶0076), 
DeCristoforo et al teach:
a prior art device using a known technique that is applicable to the device of Hodgins et al. Namely, the technique utilizing a check valve (16; Fig 1) to remove a hydraulic fluid to a first portion of the actuation cylinder, and an electronic controlled valve (15; Fig 1) to supply the hydraulic fluid from the first portion of the actuation cylinder (Col 2, Lines 19-42), in order to vary the instant of opening and closing the intake valve to obtain ideal engine operating characteristics (Col 2, Lines 19-42). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the device of Hodgins et al. would have yielded predicable results and resulted in an improved device.  Namely, a device that would a check valve to remove a hydraulic fluid to a first portion of the actuation cylinder, an electronic controlled valve to supply the hydraulic fluid from the first portion of the actuation cylinder, in Hodgins et al. to vary the instant of opening and closing the intake valve to obtain ideal engine operating characteristics (Col 2, Lines 19-42). (See: MPEP 2143(I)(D)). 
The combination of references fail to explicitly disclose:
wherein the admission valve includes a body having a first end and a second end opposite the first end, the first end defining an end of the first portion and the second end defining an end of the second portion.  
Nan et al. teaches:
a prior art system using a known technique that is applicable to the system of the combination of references. Namely, the technique of including a body (Nan et al.: 111a; Fig 5a) having a first end (Nan et al.: 142; Fig 5a) and a second end (Nan et al.: 144; Fig 5a) opposite the first end (Nan et al.: 142; Fig 5a), the first end (Nan et al.: 142; Fig 5a) defining the first portion (Nan et al.: 132; Fig 5a) and the second end (Nan et al.: 144; Fig 5a) defining the second portion (Nan et al.: 134; Fig 5a) in the admission valve in order to provide control requiring less high pressure oil to open the valve element to increase efficiency of the high pressure oil system (¶¶0066-0067). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nan et al. to the system of the combination of references would have yielded predicable results and resulted in an improved system.  Namely, a system that would wherein the admission valve includes a body having a first end and a second end opposite the first end, the first end defining an end of the first portion and the second end defining an end of the second portion in the combination of references to provide control requiring less high pressure oil to open the valve element to increase efficiency of the high pressure oil system (¶¶0066-0067) (See: MPEP 2143(I)(D)).
Regarding Claim 8, 
Hodgins et al. further disclose:
wherein the hydraulic fluid is engine lubrication oil (¶0076).
Regarding Claim 9, 
Hodgins et al. further disclose:
wherein the fuel is natural gas (¶0076).
Regarding Claim 13, 
Hodgins et al. fail to explicitly disclose:
wherein the electronic control module is configured to close the electronic controlled valve to increase a rate of injection of the fuel via the admission valve.
However, Hodgins et al.  disclose:
wherein the electronic control module is configured to open the electronic controlled valve to increase a rate of injection of the fuel via the admission valve (¶¶0076) [Examiner Note: Examiner notes that the electronic controlled valve and check valve can be reversed.  As evidenced by De Cristoforo et al, it is well known in variable valve systems for engines, as well as utilizing a configuration having a check valve for supply of hydraulic fluid and removal of hydraulic fluid via an electronic controlled valve ] .
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing closure of an electronic controlled valve to pressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of Hodgins et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilizeclosure of an electronic controlled valve to pressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Regarding Claim 14, 
Hodgins et al. fail to explicitly disclose:
wherein the electronic control module is configured to open the electronic controlled valve to decrease a rate of injection of fuel via the admission valve.
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing opening of an electronic controlled valve to depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of Hodgins et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize opening of an electronic controlled valve to depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Regarding Claim 15, 
Hodgins et al. fail to explicitly disclose:
wherein the electronic control module is configured to actuate the electronic controlled valve at any angular position of the cam.
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing actuating the electronic controlled valve at any angular position of the cam to pressurize or depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of Hodgins et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize actuation of the electronically controlled valve at any angular position of the cam to pressurize or depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Claims 10-11, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgins et al. and DeCristoforo et al. as applied above and further in view of Kauffmann (US 3125085) hereinafter Kauffmann.
Regarding Claim 10, 
Hodgins et al. disclose:
A gas admission valve system, comprising: 
a gas admission valve assembly including:
an actuation cylinder (See Cylinder depicted in Fig 3), 
a hydraulic piston (16) to be actuated by a cam (15) and disposed in the actuation cylinder, 
a fuel supply (4) to supply a fuel to a second portion of the actuation cylinder, (See Cylinder depicted in Fig 3) 
an admission valve (2) to remove the fuel from the second portion (17) of the actuation cylinder (See Cylinder depicted in Fig 3), 
an electronic control module to control the electronic controlled valve (1) to alter a hydraulic pressure in the first portion of the actuation cylinder and to control whether the admission valve (2) is opened by rotation of the cam. [Examiner Note: Valve (1) can be opened or closed.  In its open position, rotation of the cam will not trigger a movement of the needle (2)]  (¶¶0058, 0076)
Hodgins et al. fail to explicitly disclose:
a check valve to supply a hydraulic fluid to a first portion of the actuation cylinder, 
an electronic controlled valve to remove the hydraulic fluid from the first portion of the actuation cylinder, 
a seal to seal the hydraulic piston
a spring connected to the hydraulic piston to bias the hydraulic piston towards the cam, the spring also being connected between the seal and a spring support within the actuation cylinder
However, Hodgins et al. disclose
a check valve (7) to remove a hydraulic fluid to a first portion (13) of the actuation cylinder (¶¶0058, 0076), 
an electronic controlled valve (1, controlled by solenoid (14)) to supply the hydraulic fluid from the first portion (13) of the actuation cylinder (¶¶0058, 0076), 
a seal to seal the hydraulic piston ()
a spring () connected to the hydraulic piston to bias the hydraulic piston towards the cam (), the spring () also being connected between the seal and a spring support () within the actuation cylinder
DeCristoforo et al teach:
a prior art device using a known technique that is applicable to the device of Hodgins et al. Namely, the technique utilizing a check valve (16; Fig 1) to remove a hydraulic fluid to a first portion of the actuation cylinder, and an electronic controlled valve (15; Fig 1) to supply the hydraulic fluid from the first portion of the actuation cylinder (Col 2, Lines 19-42), a seal to seal the hydraulic piston (See Fig 1) a spring (4) connected to the hydraulic piston to bias the hydraulic piston towards the cam (9), the spring (4) also being connected between the seal and a spring support (See Fig 1) within the actuation cylinder in order to vary the instant of opening and closing the intake valve to obtain ideal engine operating characteristics (Col 2, Lines 19-42). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the device of Hodgins et al. would have yielded predicable results and resulted in an improved device.  Namely, a device that would a check valve to remove a hydraulic fluid to a first portion of the actuation cylinder, an electronic controlled valve to supply the hydraulic fluid from the first portion of the actuation cylinder, a seal to seal the hydraulic piston (See Fig 1) a spring (4) connected to the hydraulic piston to bias the hydraulic piston towards the cam (9), the spring (4) also being connected between the seal and a spring support (See Fig 1) within the actuation cylinder in Hodgins et al. to vary the instant of opening and closing the intake valve to obtain ideal engine operating characteristics (Col 2, Lines 19-42). (See: MPEP 2143(I)(D)).
Hodgins et al. in view of DeCristoforo et al. fail to explicitly disclose:
an air intake for delivering fuel to a natural gas engine, and 
wherein the gas admission valve assembly is coupled to an air intake of a natural gas engine.
wherein the admission valve delivers fuel to the air intake of the natural gas engine.
Kauffmann teaches: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of coupling a gas admission valve assembly (14) to an air intake (13) for delivering fuel to a natural gas engine to provide optimum aspiration into the air inlet stream to provide adequate mixing of the air and gas charge prior to admission into the cylinder  (Col 2, Line 54 – Col 3, Line 17). 
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Kauffmann to the gas admission valve of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize coupling a gas admission valve assembly to an air intake for delivering fuel to a natural gas engine to provide optimum aspiration into the air inlet stream to provide adequate mixing of the air and gas charge prior to admission into the cylinder  (Col 2, Line 54 – Col 3, Line 17).
Regarding Claim 11, 
The combination of references further disclose:
wherein the engine electronic control module is configured to control the electronic controlled valve to alter an air/fuel ratio of a combustion cylinder of the natural gas engine (DeCristoforo et al: Col 2, Lines 19-42) (Kauffmann: Col 2, Line 54 – Col 3, Line 17).
Regarding Claim 21, 
The combination of references further disclose:
wherein the hydraulic fluid is engine lubrication oil (Hodgins et al: ¶0076).  
Regarding Claim 23, 
The combination of references fail to explicitly disclose:
wherein the electronic control module is configured to close the electronic controlled valve to increase a rate of injection of the fuel via the admission valve.
However, the combination of references disclose:
wherein the electronic control module is configured to open the electronic controlled valve to increase a rate of injection of the fuel via the admission valve (Hodgins et al.¶¶0076) [Examiner Note: Examiner notes that the electronic controlled valve and check valve can be reversed.  As evidenced by De Cristoforo et al, it is well known in variable valve systems for engines, as well as utilizing a configuration having a check valve for supply of hydraulic fluid and removal of hydraulic fluid via an electronic controlled valve ] .
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing closure of an electronic controlled valve to pressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of Hodgins et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize closure of an electronic controlled valve to pressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Regarding Claim 24, 
The combination of references fail to explicitly disclose:
wherein the electronic control module is configured to open the electronic controlled valve to decrease a rate of injection of fuel via the admission valve.
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing opening of an electronic controlled valve to depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize opening of an electronic controlled valve to depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgins et al., DeCristoforo et al. and Kauffmann as applied above and further in view of Nan et al. US 20040060529 hereinafter Nan et al..
Regarding Claim 12, 
The combination of references fail to explicitly disclose:
wherein the engine electronic control module is configured to control the electronic controlled valve based on a pressure measurement associated with a combustion cylinder of the natural gas engine.
Nan et al. teach:
a prior art device using a known technique that is applicable to the device of the combination of references Namely, the technique of utilizing electronic control module (57) to control the electronic controlled valve (56) to alter a hydraulic pressure in the first portion (132) of the actuation housing (120) based on a pressure measurement associated with a combustion cylinder of an internal combustion engine (¶¶0006, 0056, 0065) in order to provide maximum force for unseating a valve when significant combustion chamber back pressure exists (¶¶0006, 0056, 0065). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nan et al. to the device of the combination of references would have yielded predicable results and resulted in an improved device.  Namely, a device that would utilize an electronic control module to control the electronic controlled valve to alter a hydraulic pressure in the first portion of the actuation housing based on a pressure measurement associated with a combustion cylinder of an internal combustion engine in the combination of references in order to provide maximum force for unseating a valve when significant combustion chamber back pressure exists (¶¶0006, 0056, 0065) (See: MPEP 2143(I)(D)).
Regarding Claim 22, 
The combination of references fail to explicitly disclose:
wherein the admission valve includes a body having a first end and a second end opposite the first end, the first end defining an end of the first portion and the second end defining an end of the second portion.  
Nan et al. teaches:
a prior art system using a known technique that is applicable to the system of the combination of references. Namely, the technique of including a body (Nan et al.: 111a; Fig 5a) having a first end (Nan et al.: 142; Fig 5a) and a second end (Nan et al.: 144; Fig 5a) opposite the first end (Nan et al.: 142; Fig 5a), the first end (Nan et al.: 142; Fig 5a) defining the first portion (Nan et al.: 132; Fig 5a) and the second end (Nan et al.: 144; Fig 5a) defining the second portion (Nan et al.: 134; Fig 5a) in the admission valve in order to provide control requiring less high pressure oil to open the valve element to increase efficiency of the high pressure oil system (¶¶0066-0067). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nan et al. to the system of the combination of references would have yielded predicable results and resulted in an improved system.  Namely, a system that would wherein the admission valve includes a body having a first end and a second end opposite the first end, the first end defining an end of the first portion and the second end defining an end of the second portion in the combination of references to provide control requiring less high pressure oil to open the valve element to increase efficiency of the high pressure oil system (¶¶0066-0067) (See: MPEP 2143(I)(D)).
Claims 25-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgins et al. as applied above in view of Nan et al. as applied above and further in view of Sueoka et al. (US-20200095903-A1), hereinafter Sueoka et al. 
Regarding Claim 25, 
Hodgins et al. disclose:
A gas admission valve assembly, comprising: 
an actuation housing (See Cylinder depicted in Fig 3), 
a hydraulic piston (16) to be actuated by a cam (15) and disposed in the actuation cylinder, 
an electronic controlled valve (1, controlled by solenoid (14)) to alter a quantity of hydraulic fluid in a first portion (13) of the actuation housing  (¶¶0058, 0076; “hydraulic oil at low pressure is fed through a valve 1 into chamber 13. Valve 1 is controlled by a solenoid 14. When the solenoid 14 is energized, the valve 1 closes.”), 
a fuel supply (4) to supply a fuel to a second portion of the actuation housing (See Cylinder depicted in Fig 3), 
an admission valve (2) to remove the fuel from the second portion (17) of the actuation housing (See Cylinder depicted in Fig 3)
an electronic control module to control the electronic controlled valve (1) to alter a hydraulic pressure in the first portion of the actuation cylinder and to control whether the admission valve (2) is opened by rotation of the cam. [Examiner Note: Valve (1) can be opened or closed. In its open position, rotation of the cam will not trigger a movement of the needle (2)]  (¶¶0058, 0076)
and an electronic control module to control the electronic controlled valve (1) to alter a hydraulic pressure in the first portion of the actuation housing [Examiner Note: Valve (1) can be opened or closed. In its open position, rotation of the cam will not trigger a movement of the needle (2)]  (¶¶0058, 0076) 
Nan et al. teach:
a prior art device using a known technique that is applicable to the device of Hodgins et al. Namely, the technique of utilizing electronic control module (57) to control the electronic controlled valve (56) to alter a hydraulic pressure in the first portion (132) of the actuation housing (120) based on a pressure measurement associated with a combustion cylinder of an internal combustion engine (¶¶0006, 0056, 0065) in order to provide maximum force for unseating a valve when significant combustion chamber back pressure exists (¶¶0006, 0056, 0065). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Nan et al. to the device of Hodgins would have yielded predicable results and resulted in an improved device.  Namely, a device that would utilize an electronic control module to control the electronic controlled valve to alter a hydraulic pressure in the first portion of the actuation housing based on a pressure measurement associated with a combustion cylinder of an internal combustion engine in Hodgins et al  in order to provide maximum force for unseating a valve when significant combustion chamber back pressure exists (¶¶0006, 0056, 0065) (See: MPEP 2143(I)(D)).
The combination of references fail to explicitly disclose:
a pressure measurement received from a pressure sensor, the pressure measurement being associated with a combustion cylinder
However, the combination of references disclose:
a pressure measurement received being associated with a combustion cylinder (Nan et al: ¶¶0006, 0056, 0065). 
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement” 
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of utilizing  (¶¶; “a detection signal of an in-cylinder pressure sensor SW6 installed to the cylinder head 12 and operable to detect a pressure inside the cylinder 18 (in-cylinder pressure)”) in order to increase accuracy of intake valve control (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to increase accuracy of intake valve control (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim 26, 
The combination of references further disclose:
wherein the hydraulic fluid is engine lubrication oil (Hodgins et al.: ¶0076).
Regarding Claim 27, 
The combination of references further disclose:
wherein the fuel is natural gas (Hodgins et al.: ¶0076).  
Regarding Claim 31, 
The combination of references further disclose:
wherein the admission valve includes a body (Nan et al.: 111a; Fig 5a) having a first end (Nan et al.: 142; Fig 5a) and a second end (Nan et al.: 144; Fig 5a) opposite the first end (Nan et al.: 142; Fig 5a), the first end (Nan et al.: 142; Fig 5a) defining the first portion (Nan et al.: 132; Fig 5a) and the second end (Nan et al.: 144; Fig 5a) defining the second portion (Nan et al.: 134; Fig 5a).
Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgins et al. as applied above in view of Nan et al. and Sueoka et al, and Decristoforo et al. as applied above.
Regarding Claim 28, 
The combination of references fail to explicitly disclose:
wherein the electronic control module is configured to close the electronic controlled valve to increase a rate of injection of the fuel via the admission valve.
However, the combination of references disclose:
wherein the electronic control module is configured to open the electronic controlled valve to increase a rate of injection of the fuel via the admission valve (Hodgins et al.¶¶0076) [Examiner Note: Examiner notes that the electronic controlled valve and check valve can be reversed.  As evidenced by De Cristoforo et al, it is well known in variable valve systems for engines, as well as utilizing a configuration having a check valve for supply of hydraulic fluid and removal of hydraulic fluid via an electronic controlled valve ] .
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing closure of an electronic controlled valve to pressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize closure of an electronic controlled valve to pressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Regarding Claim 29, 
Hodgins et al. fail to explicitly disclose:
wherein the electronic control module is configured to open the electronic controlled valve to decrease a rate of injection of fuel via the admission valve.
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of the combination of references.  Namely, the technique of utilizing opening of an electronic controlled valve to depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize opening of an electronic controlled valve to depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Regarding Claim 30, 
The combination of references fail to explicitly disclose:
wherein the electronic control module is configured to actuate the electronic controlled valve at any angular position of the cam.
Decristoforo et al. teach: 
A prior art valve using a known technique that is applicable to the gas admission valve of Hodgins et al.  Namely, the technique of utilizing actuating the electronic controlled valve at any angular position of the cam to pressurize or depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by DeCristoforo et al. to the gas admission valve of Hodgins et al. would have yielded predictable results and resulted in an improved system.  Namely, a system that would utilize actuation of the electronically controlled valve at any angular position of the cam to pressurize or depressurize a hydraulic fluid chamber between two pistons to obtain opening and closing of a valve to obtain ideal engine operations based on any pre-set strategy (DeCristoforo et al: Col 2, Lines 19-42 ).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/           Primary Examiner, Art Unit 3747